Citation Nr: 1713276	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  10-20 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for PTSD prior to July 23, 2015.

2.  Entitlement to a rating in excess of 50 percent for PTSD from July 23, 2015.

3.  Entitlement to a total disability rating based on individual employability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.  These matters are before the Board of Veterans' Appeals (Board or BVA) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.
 
In June 2014, the Board remanded this case to the RO for additional development.  At that time, the Board noted that the TDIU claim was part of the PTSD claim as it was raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In an August 2015 rating decision, the RO granted an increased disability rating for PTSD, from 30 percent to 50 percent, effective July 23, 2015.  Because this staged rating does not represent a grant of the maximum benefits allowable for the entire rating period and the Veteran wished to continue his appeal, the issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claims so that every possible consideration is afforded.  

In the June 2014 remand, the Board requested that a VA examiner describe the functional impairment of the Veteran's PTSD and specifically address how it impacts his employability.  On the examination report, the July 2015 examiner checked various boxes next to symptoms that applied to the Veteran's diagnosis of PTSD; however, the examiner did not provide any discussion addressing how these symptoms affect the Veteran's ability to function in an occupational environment.  Because the examiner did not provide an adequate explanation (rationale) for these findings regarding the Veteran's functional impairment, the Board finds that there was not substantial compliance with its remand directive, and that the July 2015 opinion, standing alone, is inadequate to decide the claim.  Therefore, a remand is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (stating that "most of the probative value of a medical opinion comes from its reasoning").  Aside from its relevance to the Veteran's PTSD claim, this discussion is also necessary for the Board to decide the Veteran's TDIU claim. 

In addition, the VA examiner did not address the private psychiatric records in the claims file, which appear to differ significantly from contemporaneous VA records describing the severity of the Veteran's PTSD and its impact on his occupational functioning and employability.  For example, a VA examiner in April 2009 reported a largely normal examination, concluding that the Veteran had "some impairment of employment and social functioning" (emphasis added) and assigned a Global Assessment of Functioning (GAF) score of 54 (indicating moderate symptoms or moderate difficulty in social, occupational, or school functioning).  In contrast, just six months later, private psychiatrist, Dr. H.E.B., stated in an October 2009 report (which was echoed in a February 2010 report) that the Veteran "will be unable to work in any capacity due to his PTSD" and assigned a significantly lower GAF score of 30 (indicating behavior that is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment, or inability to function in almost all areas) (emphasis added).  Medical opinions must be based on a consideration of the veteran's prior medical history and examinations.  See Ardison v. Brown, 6  Vet. App. 405, 407 (1994).  If the private psychiatrist's assessments and conclusions cannot be reconciled with those contained in VA records, the examiner should state this and provide a detailed explanation of why this is so.  
  
Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all providers of evaluations or treatment he has received for psychiatric concerns and to provide authorizations for VA to obtain these records, on his behalf if he so desires.  The AOJ should obtain for the record copies of the complete clinical records (i.e., any not already associated with the record) from the providers identified.  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is his responsibility to ensure that private records are received.

2.  Obtain for association with the claims file updated VA psychiatric/mental health treatment records since July 2015.

3.  After the development above is completed to the extent possible, obtain an addendum medical opinion regarding the severity of the Veteran's PTSD (with another examination only if deemed necessary by the provider) from the July 2015 VA examiner (or from another provider if the July 2015 provider is unavailable).  The examiner should review the entire claims file (including any newly obtained evidence pursuant to development noted above).  The examination should be conducted in accordance with DSM-IV and include a GAF score.  Based on the clinical examination and the evidence of record, the examiner MUST:

a.  Fully document the Veteran's reported education and work experience. 

b.  Describe the functional impairment caused by the Veteran's PTSD.    

c.  Discuss the differences in severity of the Veteran's PTSD symptoms as reflected in the VA records versus private psychiatric records.  If it is not possible to reconcile these assessments, the examiner should so state and explain why this is so.

d.  Comment on the Veteran's ability to function in an occupational environment.  This discussion MUST reference the private psychiatric evidence of record.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also request in a clarification being requested).

4.  After completion of the foregoing, the AOJ should review the record and re-adjudicate the claims.  If the claims remain denied, issue an appropriate supplemental statement of the case, afford the Veteran and his representative the opportunity to respond, and return the claims to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_______________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2016).

